


Exhibit 10.7

 

FLUOR CORPORATION AND SUBSIDIARIES

Policy Manual

 

Section:

Human Resources

Effective:

02/02/2012

 

 

 

 

Directive:

MPE-HR-005

Supersedes:

06/01/07

 

 

 

 

Subject:

Executive Severance Policy

Last Review:

02/02/2012

 

 

 

 

Applies To:

Fluor Corporation and Subsidiaries

 

 

 

PURPOSE

 

The purpose of this Executive Severance Policy is to provide severance
compensation to eligible executives of Fluor Corporation and designated
subsidiaries who leave the Company, depending on the circumstances and
conditions leading to termination.  It is intended that the provisions of the
Policy comply with the exclusion from Section 409A of the U.S. Internal Revenue
Code for so-called short-term deferrals, and all provisions of the Policy will
be construed and interpreted in a manner consistent with the requirements for
avoiding taxes and penalties under Section 409A.

 

ELIGIBILITY

 

Individuals who are eligible are executives of Fluor Corporation and designated
subsidiaries actively at work who are participants in the Fluor Corporation and
Subsidiaries 2008 Executive Performance Incentive Plan (or any successor plan,
the “Incentive Plan”) and who execute the required settlement and release
agreement in exchange for the severance.  In the event of reclassification from
Officer to Non-officer, the individual will retain the Officer level severance
pay structure for one year after the reclassification.  In the event of
decertification from EMT to Non-EMT status, this policy will be in effect for
one year from the date of decertification.

 

DEFINITIONS

 

For the purpose of the Policy, the following definitions apply:

 

A.            Voluntary Separation

Action taken by an executive which results in the executive no longer being
employed by the Company for reasons including: personal reasons, to seek or
accept other employment, for failure to return at conclusion of leave, or to
voluntarily retire.

 

B.    Involuntary Separation

 

1.               Action taken by the Company due to reduction in force,
reorganization or reduced workload or other similar circumstances whereby the
executive’s services are no longer required by the Company.  Executives
involuntarily separated who meet the retirement criteria may elect retirement
under those benefit plans of the Company that provide retirement benefits.

 

2.               Action taken by the Company when an executive has a qualifying
disability under the Americans with Disabilities Act, or a similar disability
statute, and is unable to perform her/his essential job functions with or
without reasonable accommodation.

 

--------------------------------------------------------------------------------

This Fluor Corporation policy is subject to modification or revision in part or
in its entirety to reflect changes in conditions subsequent to the effective
date of this policy.

 

1

--------------------------------------------------------------------------------


 

 

C.           Involuntary Discharge

Action taken by the Company for reasons other than stated in Paragraph B above
including but not limited to absenteeism, misconduct, insubordination, appearing
at work under the influence of a controlled substance or alcohol, unethical
behavior, disclosure of confidential information, sexual harassment, employment
discrimination, unsatisfactory performance, or violation of any Company policy.

 

D.           Officer

 

An executive who is a Vice President or above of Fluor Corporation, Fluor
Enterprises Inc., or Fluor Constructors, Inc., who participates in the Incentive
Plan.

 

F.             Completed Years of Accumulated Service

 

A period of accumulated service with the Company, subject to the limitation set
forth in Paragraph A.4.c under Procedures.

 

G.            Beneficiary

 

The beneficiary/beneficiaries for the Executive Severance Policy will be
determined, in order, and, as applicable, by (i.) the related Beneficiary form
on file with the Executive Compensation department; (ii.) the
beneficiary/beneficiaries listed on file with the Company’s Savings Investment
Plan (SIP); (iii.) the beneficiary/beneficiaries listed on file with a Company
Group Life/Health Insurance Plan; and, in the absence of any designation, by
(iv.) the administrator or executor of the executive’s estate.

 

H.            Total and Permanent Disability

 

As set forth in the Company’s Long Term Disability Plan for Salaried Employees
Summary Plan Description, an individual is totally and permanently disabled
when, on the date of disability, he/she meets the following definition of
disability:

 

·                       Own Occupation Period.  For the first 24 months for
which benefits are paid, you are unable to perform the material and substantial
duties of the occupation that you were performing when your Disability or
Partial Disability began due to sickness or injury.

 

·                       Any Occupation Period.  After benefits have been paid
for 24 months, you are unable to perform the material and substantial duties of
any gainful occupation due to sickness or injury.

 

If your occupation requires a license, “loss of license” for any reason does
not, in itself, constitute disability.

 

2

--------------------------------------------------------------------------------


 

PROCEDURES

 

A.            Severance Pay

 

1.              Voluntary Separation

 

The Company will not provide severance pay nor consider proration of incentive
compensation in connection with any voluntary separation as set out in Paragraph
A under Definitions.

 

2.              Involuntary Separation

 

Severance pay will be based on current base salary and Completed Years of
Accumulated Service as follows:

 

a.               Officers

 

1)              Two weeks of severance pay for each Completed Year of
Accumulated Service up to 52 weeks.

 

2)              Minimum eight weeks of severance pay.

 

b.              Non-Officer Executives

 

1)              Two weeks of severance pay for each Completed Year of
Accumulated Service up to 26 weeks.

 

2)              Minimum four weeks of severance pay.

 

3.               Involuntary Discharge

 

The Company will not provide severance pay nor consider proration of incentive
compensation in connection with any Involuntary Discharge as set out in
Paragraph C under Definitions.

 

4.     Limitations

 

a.               The total Completed Years of Accumulated Service calculated for
a severance payment may only be used one time in severance calculations.  So, in
the case of re-hire, a subsequent calculation of severance would not include any
Years of Accumulated Service previously used to calculate any other severance
payment(s).

 

b.              In cases where the executive is entitled to legislated severance
pay in non-U.S. countries, the executive may not receive a severance payment
hereunder or severance payment may be reduced.

 

3

--------------------------------------------------------------------------------


 

5.     Lump Sum Payment

 

Severance pay will be paid in a lump sum within 75 days following the date of
separation provided that the executive executes the required release within this
time period.  Failure to execute such release will forfeit the executive’s right
to severance pay.

 

6.               Payment in the Event of Death

 

In the event of an executive’s death prior to payment of any severance benefit,
payment will be made to the designated beneficiary in a lump sum within 75 days
following the date of separation.

 

B.            Annual Incentive Compensation (As defined in the Incentive Plan).

 

1.               Voluntary Separation

 

The Company will not provide a prorated incentive award except, at the
discretion of the Company, in the case of death, or total and permanent
disability.

 

2.               Involuntary Separation

 

The Company will not provide a prorated incentive award.

 

3.               Involuntary Discharge

 

The Company will not provide a prorated incentive award.

 

C.            Perquisites

 

Company perquisites will be awarded to a separating executive according to the
designated perquisite policies located in the Human Resources (HR) section of
this manual.

 

E.              Insurance Coverage

 

Applicable insurance coverage, i.e., group health, long-term disability,
executive health, etc., will cease on date of termination, unless the departing
executive converts coverage to an individual policy, where such coverage may
available.  Where applicable, the departing executive may elect continued
coverage through the Consolidated Omnibus Budget Reconciliation Act (COBRA).

 

F.              Time Off with Pay (TOWP) Program

 

Balance will be paid at time of termination.

 

G.            Stock Based Awards

 

Upon separation, the treatment of stock-based awards is governed by the
individual stock-based award agreement(s) and the Incentive Plan.

 

H.            Long Term Incentive (LTI) Program

 

Upon separation, the treatment of stock-based awards is governed by the
individual stock-based award agreement(s) and the Incentive Plan.

 

4

--------------------------------------------------------------------------------


 

I.                 Separation and Release (S & R) Agreements of All Claims

 

No severance benefit will be due eligible executives unless a settlement and
release agreement provided by the Company has been properly and timely executed.

 

J.              Policy Review

 

This policy will be reviewed on a periodic basis and amended to comply with
established governmental rules and regulations and in accordance with Company
policies and procedures.

 

EXCEPTIONS

 

Exceptions require the approval of the Chairman and Chief Executive Officer of
Fluor Corporation for executives other than section 16(b) officers.  Exceptions
for 16(b) officers may additionally require approval by the Organization and
Compensation Committee of the Board of Directors.

 

5

--------------------------------------------------------------------------------
